


110 HR 3369 IH: To provide compensation for United States citizens taken

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3369
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Delahunt,
			 Mr. Burton of Indiana, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide compensation for United States citizens taken
		  hostage by terrorists or state sponsors of terrorism.
	
	
		1.Compensation for United
			 States citizens taken hostage by terrorists or state sponsors of
			 terrorism
			(a)In
			 generalIn accordance with such procedures as the President may
			 by regulation establish, the President shall receive the claims of, and pay
			 compensation to, any national of the United States, or to the estate of any
			 such national, who—
				(1)has obtained a judgment on a claim filed
			 prior to the date of enactment of this Act in a court of the United States
			 against a foreign state seeking compensation for injuries caused by an act of
			 hostage-taking, and such a claim has not been fully satisfied;
				(2)at any time on or
			 after August 2, 1990, and while not serving on active duty in the Armed Forces
			 of the United States, was taken as a hostage by a terrorist party; or
				(3)was a
			 representative plaintiff or class member in Case Number 1:00CV03110 (EGS) in
			 the United States District Court for the District of Columbia or a plaintiff in
			 Case Number 1:00CV00716 (HHK) in the United States District Court for the
			 District of Columbia.
				(b)Limit on amount
			 of awardThe amount that may be awarded to any person seeking
			 compensation under this section shall not exceed $500,000, adjusted to reflect
			 the annual percentage change in the Consumer Price Index from the date on which
			 the act of hostage-taking was initiated to the date on which such compensation
			 is paid.
			(c)Type of
			 awardSubject to the limit in subsection (b), any person seeking
			 compensation under this section shall be awarded the following amounts, with
			 respect to which the United States shall enjoy full subrogation rights in the
			 event such person obtains any recovery in litigation or otherwise as a result
			 of the hostage-taking on which the claim under this section is based:
				(1)In the case of
			 any person who has been issued a final judgment for compensatory damages, the
			 unsatisfied amount of such judgment.
				(2)In the case of
			 any person who survived his or her captivity and who has not been issued a
			 final judgment for compensatory damages, $10,000 per day for each day during
			 which the person was held or, if the person died or was tortured during the
			 course of his or her captivity, the maximum amount specified in subsection
			 (b).
				(d)Prohibition on
			 civil actions against foreign statesA person who has accepted
			 compensation under subsection (c)(2) may not commence or maintain in any court
			 in the United States a civil action against a foreign state, or any agency or
			 instrumentality of a foreign state, seeking compensation for injuries or
			 damages associated with the act of hostage-taking on which the claim under this
			 section is based.
			(e)FundingNot
			 later than 60 days after the date of the enactment of this Act, the President
			 shall establish in the Treasury of the United States a fund (in this section
			 referred to as the Hostage Victims Fund) for payment of claims
			 to persons to whom compensation is due under this section. The President shall
			 direct deposits into the Hostage Victims Fund in amounts sufficient to pay
			 persons to whom compensation is due under subsection (c), in such proportions
			 as the President may determine, from—
				(1)the blocked assets of terrorist
			 parties;
				(2)amounts received
			 by the United States by reason of any legal action taken by the United States
			 against any person relating to improper conduct in connection with the Oil for
			 Food Program of the United Nations, including any fines, forfeitures, or
			 disgorgements of amounts received through any activity related to such Program;
			 or
				(3)amounts received
			 as a result of any fine or forfeiture obtained from any person or entity in
			 connection with a violation of—
					(A)the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
					(B)section 5(b) of
			 the Trading With the Enemy Act (50 U.S.C. App. 5(b));
					(C)the United and
			 Strengthening America by Providing Appropriate Tools Required to Intercept and
			 Obstruct Terrorism (USA PATRIOT) Act of 2001 (Public Law 107–56; 115 Stat.
			 272);
					(D)chapter 53 of
			 title 31, United States Code, chapter 2 of title I of Public Law 91–508, and
			 section 21 of the Federal Deposit Insurance Act;
					(E)the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401–2410); or
					(F)any regulations
			 promulgated under an Act listed in any of subparagraphs (A) through (E).
					(f)Additional
			 compensation for victims of iranian hostage-taking in tehranIn
			 addition to any amounts that may be awarded under subsection (c), the President
			 shall, from monies deposited for Iran in the Iran Foreign Military Sales Fund
			 account within the Foreign Military Sales Fund (including any amounts accrued
			 as interest thereon)—
				(1)pay any person
			 who qualifies for payment under subsection (a)(3) who was taken as a hostage by
			 the Islamic Republic of Iran on November 4, 1979, or who was taken as a hostage
			 in Lebanon by Hezbollah on December 4, 1984, and subsequently transferred to
			 Iran, additional compensation of $500,000, adjusted to reflect the annual
			 percentage change in the Consumer Price Index, from the date on which the act
			 of hostage-taking was initiated to the date on which the compensation under
			 this paragraph is paid; and
				(2)pay any person
			 who was, at the time of the hostage-taking described in paragraph (1), the
			 spouse or child of the person taken hostage, 50 percent of the total amount of
			 compensation paid to the person taken hostage.
				(g)Return of
			 amounts in Hostage Victims Fund to certain foreign statesUpon exercising all authorities necessary
			 to terminate the designation of a foreign state as a terrorist party and the
			 status of the assets of such foreign state as blocked assets, the President may
			 withdraw from the Hostage Victims Fund amounts not to exceed the value of the
			 assets of that foreign state which have been deposited into such Fund and
			 return such amounts to the control of such foreign state if, prior to such
			 withdrawal, all claims received by the President prior to the exercise of such
			 authorities have been adjudicated and paid in full or the President has
			 determined that the remaining balance of the Fund after such withdrawal will be
			 sufficient to make prompt payment on all such claims in the full amount
			 provided for under the terms of this Act.
			(h)DefinitionsIn
			 this section:
				(1)Blocked
			 assetThe term blocked
			 asset has the meaning given that term in section 201(d)(2) of the
			 Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28 U.S.C. 1610 note).
				(2)HostageThe term hostage has the
			 meaning given that term in Article 1 of the International Convention Against
			 the Taking of the Hostages, signed at New York on December 17, 1979 (TIAS
			 11081), and includes any hostage taken before that date.
				(3)Hostage-takingThe
			 term hostage-taking has the meaning given that term in Article 1
			 of the International Convention Against the Taking of the Hostages and includes
			 any act that caused a person to be in hostage status within the
			 meaning of section 599C(d)(1) of Public Law 101–513.
				(4)Terrorist
			 partyThe term
			 terrorist party has the meaning given that term in section
			 201(d)(4) of the Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28
			 U.S.C. 1610 note) and includes any person, organization, or foreign state that
			 was designated as such either at the time or as a result of the act of
			 hostage-taking for which compensation is sought.
				
